Judgment unanimously affirmed. Memorandum: We have reviewed the record and we conclude that the verdict is supported by legally sufficient evidence on each and every element of burglary, first degree. Considering that defendant entered a private home through a window in the middle of the night wielding a knife and injured two of the occupants, the court did not abuse its discretion when it sentenced defendant to serve 3 to 9 years, despite the fact that this was defendant’s first felony conviction. (Appeal from judgment of Oneida County Court, Gilbert, *993J. — burglary, first degree, and other charges.) Present — Dillon, P. J., Callahan, Doerr, Pine and Lawton, JJ.